Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowability responsive to communications: Applicant’s After-Final Response filed on 09/20/2021.  Applicant’s After-Final Response includes an Amendment to the Claims, a New Reissue Declaration, and Remarks.  The After-Final Response has been entered and made of record.

In light of the Amendment to the Claims, independent claims 9 and 53 have been newly amended.  Therefore, claims 9-60 are currently pending in the application.  Claims 9, 17, 29, 41, 47, and 53 are independent claims.  

The objection to claims 9 and 53 (see: Final Action, p. 4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 9-60 under 35 U.S.C. 251 (see: Final Action, pp. 4-6), as being based upon a defective reissue declaration, has been withdrawn as necessitated by the proper New Reissue Declaration.

Therefore, claims 9-60 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:	
Regarding independent claim 9, the prior art at least fails to teach or suggest a luminescent display device, comprising:
“a substrate; and
a plurality of pixels above the substrate,
each of the pixels including:
a thin film transistor above the substrate, the thin film transistor including:
a semiconductor layer comprising a channel region, a source region, and a drain region;
a source electrode electrically connected to the source region of the semiconductor layer; and
a drain electrode electrically connected to the drain region of the semiconductor layer;
a lower electrode above the substrate, the lower electrode including a first portion and a second portion, the first portion of the lower electrode being provided in a region in which the thin film transistor is provided, the first portion of the lower electrode comprising a gate electrode of the thin film transistor, the second portion of the lower electrode being provided in a region other than the region in which the thin-film transistor is provided, the lower electrode, including the first portion and the second portion, comprising one continuous layer;

an upper electrode on the interlayer insulating film, the upper electrode including a first portion and a second portion, the upper electrode, including the first portion and the second portion, comprising one continuous layer, the first portion of the upper electrode comprising a capacitor electrode directly above the gate electrode, the first portion of the upper electrode further comprising the source electrode, the capacitor electrode and the source electrode being connected via a through-hole in the interlayer insulating film; and
a luminescent element configured to be driven by a driver to produce luminescence, the driver including the thin film transistor,
wherein the first portion of the upper electrode and the first portion of the lower electrode comprise a first capacitance, and the second portion of the upper electrode and the second portion of the lower electrode comprise a second capacitance, and
the first portion of the upper electrode, including the capacitor electrode, extends from the second portion of the upper electrode to be directly above the gate electrode, with the upper electrode not being above a first portion of the interlayer insulating film that is between a second portion of the interlayer insulating film and the through-hole in the interlayer insulating film, the second portion of the interlayer insulating film being between the gate electrode and a part of the first portion of the upper electrode which is directly above the gate electrode.” (emphasis added).
The closest prior art of record, either individually or in combination, fails to anticipate or render obvious the combination of the above emphasized limitations with the other limitations of the independent claim.

Independent claims 29 (and its corresponding dependent claims 30-40) and 47 (and its corresponding dependent claims 48-52) each recite substantially similar limitations as indicated above with regard to independent claim 9.  Therefore, independent claims 29 (and its corresponding dependent claims 30-40) and 47 (and its corresponding dependent claims 48-52) are allowable at least for the same rationale as discussed above with regard to independent claim 9.  

Regarding independent claim 17, the prior art at least fails to teach or suggest a luminescent display device, comprising:
“a substrate; and
a plurality of pixels above the substrate,
each of the pixels including:
a thin film transistor above the substrate, the thin film transistor including:
a semiconductor layer comprising a channel region, a source region, and a drain region;
a source electrode configured to be electrically connected to the source region of the semiconductor layer; and
a drain electrode configured to be electrically connected to the drain region of the semiconductor layer;
a lower electrode above the substrate, the lower electrode including a first portion and a second portion, the first portion of the lower electrode being provided in a region in the first portion of the lower electrode comprising a gate electrode of the thin film transistor, the second portion of the lower electrode being provided in a region other than the region in which the thin-film transistor is provided, the lower electrode, including the first portion and the second portion, comprising one continuous layer;
an interlayer insulating film above the lower electrode;
an upper electrode, contacting the interlayer insulating film, which is configured to be electrically connected to one of the source region and the drain region of the semiconductor layer via a through-hole in the interlayer insulating film, the upper electrode including a first portion and a second portion, the upper electrode, including the first portion and the second portion, comprising one continuous layer, the first portion of the upper electrode overlapping the first portion of the lower electrode to form a first capacitance, the second portion of the upper electrode overlapping the second portion of the lower electrode to form a second capacitance; and
a luminescent element configured to be driven by a driver to produce luminescence, the driver including the thin film transistor,
wherein the first portion of the upper electrode extends from the second portion of the upper electrode to overlap the first portion of the lower electrode to form the first capacitance, with the upper electrode including a physical separation that is above the semiconductor layer and that is between the first portion of the upper electrode and a region of the through-hole above the semiconductor layer.” (emphasis added).  

Dependent claims 18-28 are allowable at least because they depend from an allowable base claim.
Independent claims 41 (and its corresponding dependent claims 42-46) and 53 (and its corresponding dependent claims 54-60) each recite substantially similar limitations as indicated above with regard to independent claim 17.  Therefore, independent claims 41 (and its corresponding dependent claims 42-46) and 53 (and its corresponding dependent claims 54-60) are allowable at least for the same rationale as discussed above with regard to independent claim 17.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992